                 Case 5:19-cv-04596-BLF Document 26 Filed 03/31/20 Page 1 of 5




 1   PENELOPE A. PREOVOLOS (CA SBN 87607)
     PPreovolos@mofo.com
 2   MORRISON & FOERSTER LLP
     425 Market Street
 3   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 4   Facsimile: 415.268.7522
 5   SEAN P. GATES (CA SBN 186247)
     SGates@charislex.com
 6   DOUGLAS J. BETETA (CA SBN 260377)
     dbeteta@charislex.com
 7   CHARIS LEX P.C.
     301 N. Lake Ave., Suite 1100
 8   Pasadena, California 91101
     Telephone: 626.508.1717
 9   Facsimile: 626.508.1730
10   Attorneys for Defendant TESLA, INC.
11
12                                   UNITED STATES DISTRICT COURT
13                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                            SAN JOSE DIVISION
15
16   DAVID RASMUSSEN, an individual, on                Case No.: 5:19-cv-04596-BLF
     behalf of himself and all others similarly
17   situated

18                   Plaintiffs,                       STIPULATION AND [PROPOSED] ORDER TO
                                                       CONTINUE STAY PENDING MEDIATION
19          v.

20   TESLA, INC., a Delaware corporation.

21                   Defendant.

22
23
24
25
26
27
28

                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
                Case 5:19-cv-04596-BLF Document 26 Filed 03/31/20 Page 2 of 5




 1          Plaintiff David Rasmussen (“Plaintiff”) and Defendant Tesla, Inc. (“Defendant”), through their
 2   undersigned counsel, hereby stipulate as follows:
 3          WHEREAS, on August 7, 2019, Plaintiff filed Class Action Complaint;
 4          WHEREAS, on February 20, pursuant to the parties’ stipulation, the Court stayed the case
 5   pending mediation until March 31, 2020, set Defendant’s deadline to respond to Plaintiff’s Class Action
 6   Complaint to April 14, 2020, and continued the Case Management Conference to May 21, 2020 (ECF
 7   No. 23);
 8          WHEREAS, the parties previously scheduled a mediation for April 14, 2020, but given the
 9   current COVID-19 pandemic, they have instead agreed to a mediation on May 27, 2020 with the Hon.
10   Daniel Weinstein and Cathy Yanni of JAMS, Inc.;
11          WHEREAS, the parties desire to preserve the status quo and prevent the parties and the Court
12   from unnecessarily expending resources pending mediation;
13          WHEREAS, the parties have negotiated a date certain by which Tesla will produce relevant
14   information to Plaintiffs, and will engage in further exchange of information as needed ahead of the
15   mediation;
16          WHEREAS, the parties further agree that either party may terminate the stay upon written notice
17   to the opposing party. In that event, Defendant’s response to Plaintiff’s Class Action Complaint shall be
18   due 21 days thereafter, and the parties shall promptly propose a new date for the Case Management
19   Conference;
20                   THEREFORE, subject to the approval of the Court, the parties agree and stipulate as
21          follows: This matter shall be stayed until May 29, 2020 to facilitate the parties’ mediation. The
22          parties shall submit a report to the Court on or before that date regarding the outcome of the
23          mediation. Defendant’s deadline to respond to Plaintiff’s Class Action Complaint shall be
24          June 23, 2020 and the Case Management Conference currently scheduled for May 21, 2020,
25          shall be continued to July 9, 2020 at 11:00 a.m., or as soon thereafter as shall be convenient for
26          the Court. If, however, either party terminates the stay, Defendant’s response to the Class Action
27          Complaint shall be due 21 days thereafter and the parties shall promptly submit a proposed date
28          for the Case Management Conference.

                                                     1
                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
             Case 5:19-cv-04596-BLF Document 26 Filed 03/31/20 Page 3 of 5




 1
 2         IT IS SO STIPULATED.
 3
     Dated: March 31, 2020                 Respectfully submitted,
 4
 5
                                           By:    /s/ Sean P. Gates
 6                                                Sean P. Gates
                                                  CHARIS LEX P.C.
 7
                                                  Attorneys for Defendant
 8                                                TESLA, INC.

 9   Dated: March 31, 2020                 Respectfully submitted,
10
11                                         By:    /s/ Edward C. Chen
                                                  Edward C. Chen
12                                                LAW OFFICE OF EDWARD C. CHEN
13                                                Attorneys for Plaintiff
                                                  DAVID RASMUSSEN
14
15   Dated: March 31, 2020                 Respectfully submitted,
16
17                                         By:    /s/ Nimish R. Desai
                                                  Nimish R. Desai
18                                                LIEFF CABRASER HEIMANN &
19                                                BERNSTEIN, LLP
                                                  Attorneys for Plaintiff
20                                                DAVID RASMUSSEN
21
22
23
24
25
26
27
28

                                                  2
                STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
                Case 5:19-cv-04596-BLF Document 26 Filed 03/31/20 Page 4 of 5




 1                                              ECF ATTESTATION
 2           I, Sean Gates, am the ECF User whose ID and password are being used to file the foregoing
 3   STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION. In
 4   compliance with Local Rule 5-1, I hereby attest that Nimish Desai and Edward C. Chen have concurred
 5   in this filing.
 6
 7   Dated: March 31, 2020
 8
                                                 By:    /s/ Sean P. Gates
 9                                                      Sean P. Gates
                                                        CHARIS LEX P.C.
10                                                      Attorneys for Defendant
                                                        TESLA, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
                Case 5:19-cv-04596-BLF Document 26 Filed 03/31/20 Page 5 of 5




 1                                            [PROPOSED] ORDER
 2            PURSUANT TO STIPULATION, IT IS SO ORDERED that this matter shall be stayed until
 3   May 29, 2020 to facilitate the parties’ mediation. The parties shall submit a report to the Court on or
 4   before that date regarding the outcome of the mediation. Defendant’s deadline to respond to Plaintiff’s
 5   Class Action Complaint shall be June 23, 2020 and the Case Management Conference currently
 6   scheduled for May 21, 2020, shall be continued to July 9, 2020 at 11:00 a.m. If, however, either party
 7   terminates the stay, Defendant’s response to the Class Action Complaint shall be due 21 days thereafter
 8   and the parties shall promptly submit a proposed date for the Case Management Conference.
 9
10   Dated:

11
12
                                                               Honorable Beth L. Freeman
13                                                       Judge of the United States District Court

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                  STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
